11-4283-cv
Schoenefeld v. Schneiderman
 
                                               In the
                          United States Court of Appeals
                                   For the Second Circuit
                                          ________________ 
                                         August Term, 2014 

                       (Argued: June 4, 2015             Decided: April 22, 2016) 

                                       Docket No. 11‐4283‐cv 
                                        ________________ 
                                     EKATERINA SCHOENEFELD, 

                                                              Plaintiff‐Appellee, 

                                                —v.— 

ERIC T. SCHNEIDERMAN, in his official capacity as Attorney General of the State of 
  New York; ALL JUSTICES OF NEW YORK SUPREME COURT, APPELLATE DIVISION, 
 THIRD JUDICIAL DEPARTMENT; ROBERT D. MAYBERGER, in his official capacity as 
     Clerk of New York Supreme Court, Appellate Division, Third Judicial 
    Department; JOHN G. RUSK, Chairman of the Committee on Professional 
                             Standards (“COPS”), 

                                                              Defendants‐Appellants, 

     STATE OF NEW YORK; NEW YORK SUPREME COURT, APPELLATE DIVISION, THIRD 
    JUDICIAL DEPARTMENT; COMMITTEE ON PROFESSIONAL STANDARDS OF NEW YORK 
      SUPREME COURT, APPELLATE DIVISION, THIRD JUDICIAL DEPARTMENT AND ITS 
                                   MEMBERS, 

                                                           Defendants. 
                                          ________________ 
Before: 
                               RAGGI, HALL, CARNEY, Circuit Judges. 
                                       ________________  



                                                   1 
       Appeal  from  a  judgment  of  the  United  States  District  Court  for  the 

Northern  District  of  New  York  (Kahn,  J.)  declaring  unconstitutional,  under  the 

Privileges  and  Immunities  Clause,  a  New  York  law  requiring  nonresident 

attorneys to maintain an “office for the transaction of law business” within New 

York  State  in  order  to  practice  law  in  that  state’s  courts.    N.Y.  Judiciary  Law 

§ 470;  see  U.S.  Const.  art.  IV,  § 2.    In  response  to  a  certified  question  from  this 

court, the New York Court of Appeals has clarified that § 470 cannot be satisfied 

by anything less than a physical office, a decision that does not allow us to avoid 

deciding  plaintiff’s  constitutional  challenge.    We  here  conclude  that  § 470  does 

not violate the Privileges and Immunities Clause because it was enacted not for a 

protectionist  purpose  to  favor  New  York  resident  attorneys  but,  rather,  to 

provide a means whereby nonresidents could establish a physical presence in the 

state akin to that of residents, thereby resolving a service concern while allowing 

nonresidents to practice law in the state’s courts.   

       REVERSED AND REMANDED.  

       Judge HALL dissents in a separate opinion. 

                                      ________________ 

               EKATERINA  SCHOENEFELD,  Schoenefeld  Law  Firm  LLC,  Princeton, 
                    New Jersey, pro se. 
                


                                                2 
              LAURA  ETLINGER,  Assistant  Solicitor  General  (Barbara  D. 
                   Underwood, Solicitor General; Andrea Oser, Deputy Solicitor 
                   General,  on  the  brief),  for  Eric  T.  Schneiderman,  Attorney 
                   General  of  the  State  of  New  York,  Albany,  New  York,  for 
                   Defendants‐Appellants. 
               
              David B. Rubin, Esq., Metuchen, New Jersey, for Amicus Curiae The 
                   New  Jersey  State  Bar  Association,  in  support  of  Plaintiff‐
                   Appellee. 
               
              Leah  M.  Nicholls,  Brian  Wolfman,  Institute  for  Public 
                   Representation, Washington, D.C., for Amici Curiae New York‐
                   Licensed Nonresident Attorneys, in support of Plaintiff‐Appellee. 
                                 ________________

REENA RAGGI, Circuit Judge: 
 
     On  this  appeal,  we  must  decide  whether  New  York  violates  the 

Constitution’s Privileges and Immunities Clause, see U.S. Const. art. IV, § 2, by 

requiring  nonresident  members  of  its  bar  to  maintain  a  physical  “office  for  the 

transaction  of  law  business”  within  the  state,  when  resident  attorneys  are  not 

required to maintain offices distinct from their homes, N.Y. Judiciary Law § 470.  

Having now received the New York Court of Appeals’ response to our certified 

question  as  to  the  “minimum  requirements  necessary  to  satisfy”  §  470’s  office 

mandate, see Schoenefeld v. New York, 748 F.3d 464 (2d Cir. 2014); Schoenefeld 

v.  State,  25  N.Y.3d  22,  6  N.Y.S.3d  221  (2015)  (holding  §  470  to  require  physical 

office),  we  conclude  that  §  470  does  not  violate  the  Privileges  and  Immunities 



                                              3 
Clause because it was not enacted for the protectionist purpose of favoring New 

York  residents  in  their  ability  to  practice  law.    To  the  contrary,  the  statute  was 

enacted to ensure that nonresident members of the New York bar could practice 

in the state by providing a means, i.e., a New York office, for them to establish a 

physical  presence  in  the  state  on  a  par  with  that  of  resident  attorneys,  thereby 

eliminating  a  service‐of‐process  concern.    We  identify  no  protectionist  intent  in 

that  action.    Indeed,  it  is  Schoenefeld  who,  in  seeking  to  practice  law  in  New 

York without a physical presence in the state, is looking to be treated differently 

from, not the same as, New York resident attorneys.  Such differential treatment 

is  not  required  by  the  Privileges  and  Immunities  Clause.    Accordingly,  we 

reverse the judgment of the United States District Court for the Northern District 

of  New  York  (Lawrence  E.  Kahn,  Judge)  declaring  §  470’s  office  requirement 

unconstitutional,  see  Schoenefeld  v.  New  York,  907  F.  Supp.  2d  252  (N.D.N.Y. 

2011),  and  we  remand  the  case  with  instructions  to  enter  judgment  in  favor  of 

defendants on Schoenefeld’s Privileges and Immunities claim.1   




1  Because  Schoenefeld  has  not  appealed  the  district  court’s  February  8,  2010 
dismissal  of  her  Equal  Protection  and  Commerce  Clause  challenges  to  §  470, 
dismissal of her remaining Privileges and Immunities claim should conclude this 
litigation.   

                                               4 
I.    Background 

      Because  the  facts  and  procedural  history  underlying  this  appeal  are  set 

forth in our prior panel opinion with which we assume familiarity, we reiterate 

them  here  only  insofar  as  necessary  to  explain  our  decision  to  reverse  and 

remand.  

      A.     The  Privileges  and  Immunities  Clause  Challenge  to  N.Y.  Judiciary               
             Law § 470 
              
      Plaintiff  Ekaterina  Schoenefeld,  a  citizen  and  resident  of  New  Jersey,  is 

licensed to practice law in New Jersey, New York, and California.  She maintains 

an office in New Jersey, but not in New York.  She asserts that she has declined 

occasional  requests  to  represent  clients  in  New  York  state  courts  to  avoid 

violating N.Y. Judiciary Law § 470, which states as follows:  

             A person, regularly admitted to practice as an attorney 
             and  counsellor,  in  the  courts  of  record  of  this  state, 
             whose  office  for  the  transaction  of  law  business  is 
             within  the  state,  may  practice  as  such  attorney  or 
             counsellor, although he resides in an adjoining state. 
 
N.Y. Judiciary Law § 470 (McKinney 2016) (emphasis added).  Schoenefeld seeks 

a  judicial  declaration  that  the  office  requirement  imposed  by  §  470  on 

nonresident members of the New York bar violates the Constitution’s Privileges 

and  Immunities  Clause  by  infringing  on  nonresidents’  right  to  practice  law  in 



                                            5 
New  York.    The  district  court  agreed  and,  on  the  parties’  cross‐motions  for 

summary  judgment,  declared  §  470  unconstitutional.    See  Schoenefeld  v.  New 

York, 907 F. Supp. 2d at 262–66.  This timely appeal followed. 

       B.     This Court’s Certification to the New York Court of Appeals 

       In appealing the district court’s ruling, New York State’s Attorney General, 

on behalf of all defendants, initially argued that this case presented no Privileges 

and  Immunities  Clause  concern  because  §  470’s  office  requirement  could  be 

construed  to  demand  only  “an  address  for  accepting  personal  service,”  which 

could be satisfied by a designated agent.  Schoenefeld v. New York, 748 F.3d at 

467.    Alternatively,  the  Attorney  General  argued  that,  even  if  §  470  did  treat 

nonresident  attorneys  differently  from  resident  attorneys,  it  did  not  violate  the 

Privileges and Immunities Clause because the burden imposed on nonresidents 

was “incidental” and substantially related to New York’s sufficient state interest 

in the service of legal papers.  Id.   

       Seeking  to  avoid  a  possibly  unnecessary  constitutional  question,  see 

Arizonans  for  Official  English  v.  Arizona,  520  U.S.  43,  78–79  (1997)  (explaining 

that, in confronting constitutional challenge to statute, court must first determine 

if  any  reasonable  construction  “will  contain  the  statute  within  constitutional 




                                             6 
bounds,”  and  emphasizing  that  “[w]arnings  against  premature  adjudication  of 

constitutional questions bear heightened attention” where federal court is asked 

to invalidate state statute), but uncertain as to whether New York’s highest court 

would,  in  fact,  construe  §  470  as  urged  by  defendants,  see  Schoenefeld  v.  New 

York,  748  F.3d  at  468–69  (observing  that  New  York’s  lower  courts  had  never 

interpreted  §  470  to  be  satisfied  by  less  than  physical  office  space),  this  court 

certified the following question to the New York Court of Appeals:   

               Under New York Judiciary Law § 470, which mandates 
               that  a  nonresident  attorney  maintain  an  “office  for  the 
               transaction  of  law  business”  within  the  state  of  New 
               York, what are the minimum requirements necessary to 
               satisfy that mandate? 
 
Id. at 471. 

       The  Court  of  Appeals  accepted  the  certification  and,  upon  review,  held 

that  §  470  “requires  nonresident  attorneys  to  maintain  a  physical  office  in  New 

York.”  Schoenefeld v. State, 25 N.Y.3d at 25, 6 N.Y.S.3d at 222.  In so ruling, the 

court observed that the statute, initially enacted in 1862, “appears to presuppose 

a residency requirement for the practice of law in New York State,” to which “[i]t 

then  makes  an  exception,  by  allowing  nonresident  attorneys  to  practice  law  if 

they keep an ‘office for the transaction of law business’” in New York.  Id. at 27, 6 

N.Y.S.3d  at  223.    The  Court  acknowledged  that  the  1862  statute  had  linked  the 


                                              7 
office requirement to service of process, so that “service, which could ordinarily 

be  made  upon  a  New  York  attorney  at  his  residence,  could  be  made  upon  the 

nonresident  attorney  through  mail  addressed  to  his  office.”    Id.,  6 N.Y.S.3d  at 

224.    But,  the  two  statutory  parts  were  severed  in  1909,  with  the  office 

requirement codified at § 470 making no reference to service.  See id. at 27–28, 6 

N.Y.S.3d at 224.  In these circumstances, the Court of Appeals concluded that the 

term “office,” as used in § 470, could not be construed to mean only an address 

or  agent  sufficient  for  the  receipt  of  service.    Rather,  the  plain  meaning  of 

“office,” particularly when joined with “the additional phrase ‘for the transaction 

of law business,’” requires “nonresident attorneys to maintain a physical office in 

New York.”  Id. at 25, 28, 6 N.Y.S.3d at 222, 224.    

      The Court of Appeals acknowledged a legitimate state interest in ensuring 

that  personal  service  can  be  made  on  nonresident  attorneys  practicing  in  New 

York  courts.    But,  in  construing  the  statute,  it  observed  that  the  “logistical 

difficulties”  with  service  at  the  time  the  office  requirement  was  enacted  had 

largely been overcome by state law authorizing “several means of service upon a 

nonresident  attorney,  including  mail,  overnight  delivery,  fax  and  (where 

permitted)  email,”  id.  at  28,  6  N.Y.S.3d  at  224  (citing  N.Y.  C.P.L.R.  2103(b) 




                                            8 
(McKinney 2015)), as well as the court’s own rule conditioning the admission of 

nonresident  attorneys  without  full‐time  employment  in  New  York  upon  their 

designation  of  “the  clerk  of  the  Appellate  Division  in  their  department  of 

admission  as  their  agent  for  the  service  of  process,”  id.,  6  N.Y.S.3d  at  224–25 

(citing N.Y. Comp. Codes R. & Regs. tit. 22, § 520.13(a) (2015)).  Thus, the office 

requirement could not be construed to require only an address for service.  The 

term was properly understood to require a physical premises.  

       Because the Court of Appeals’ response to our certified question does not 

moot Schoenefeld’s constitutional challenge to § 470, we proceed to address her 

claim and conclude that it fails on the merits.2   


2Our dissenting colleague, Judge Hall, suggests that such a conclusion means it 
was  unnecessary—and  therefore  improper—to  certify  the  question  of  §  470’s 
minimum requirements to the New York Court of Appeals.  See Dissenting Op., 
post  at  4–5,  6  n.1.    This  court,  however,  has  recognized  certification  to  be 
appropriate where a state statute is “fairly subject to an interpretation which will 
render unnecessary or substantially modify the federal constitutional question.”  
Nicholson v. Scoppetta, 344 F.3d 154, 168 (2d Cir. 2003) (internal quotation marks 
omitted)  (certifying  state‐law  questions  of  statutory  interpretation  to  New  York 
Court  of  Appeals  that  would  “render  unnecessary,  or  at  least  substantially 
modify,  the  federal  constitutional  question”).    That  is  this  case.    As  our  prior 
panel  opinion  explained,  New  York’s Attorney  General  there  argued  that  §  470 
could  be  read  to  require  only  an  address  for  accepting  personal  service,  under 
which  reading  the  Privileges  and  Immunities  Clause  would  not  be 
“implicate[d].”    Schoenefeld  v.  New  York,  748  F.3d  at  467;  see  also  id.  at  469 
(acknowledging that Supreme Court has “urged the federal courts of appeals to 
use certification in order to avoid deciding constitutional questions unnecessarily 

                                             9 
II.      Discussion 

         A.    Standard of Review 

         We  review  an  award  of  summary  judgment  de  novo,  and  will  affirm  if 

“viewing the evidence in the light most favorable to the non‐moving party, there 

is no genuine dispute as to any material fact.”  Baldwin v. EMI Feist Catalog, Inc., 

805  F.3d  18,  25  (2d  Cir.  2015)  (internal  quotation  marks  and  citation  omitted).  

“Claims turning entirely on the constitutional validity or invalidity of a statute,” 

such  as  the  Privileges  and  Immunities  challenge  here,  “are  particularly 

conducive  to  disposition  by  summary  judgment  as  they  involve  purely  legal 

questions.”    Connecticut  ex  rel.  Blumenthal  v.  Crotty,  346  F.3d  84,  93  (2d  Cir. 

2003).

or  prematurely”  (internal  quotation  marks  omitted)).    Further,  the  Attorney 
General specifically requested certification if this court could not predict whether 
the New York Court of Appeals would adopt this reading.  See Allstate Ins. Co. 
v.  Serio,  261  F.3d  143,  153–54  (2d  Cir.  2001)  (recognizing  that  “certification 
request  merits  more  respectful  consideration”  where,  among  other  things, 
request  was  made  by  Attorney  General,  who  advanced  possible  saving 
construction  of  state  statute  (internal  quotation  marks  and  brackets  omitted)).  
Osterweil v. Bartlett, 706 F.3d 139 (2d Cir. 2013), cited in the dissent, is not to the 
contrary, as we there certified a question of statutory interpretation to the New 
York  Court  of  Appeals  where,  as  here,  one  possible  answer  would  resolve  the 
litigation, while an alternative statutory construction would require this court “to 
decide  the  constitutional  question.”    Id.  at  143.    Nor  is  a  proper  certification 
rendered  improper  because  the  state  court  does  not  approve  the  possible 
statutory construction that would have avoided or minimized the constitutional 
challenge. 

                                             10 
       B.     The Privileges and Immunities Clause 

       The  Privileges  and  Immunities  Clause  states  that  “[t]he  Citizens  of  each 

State shall be entitled to all Privileges and Immunities of Citizens in the several 

States.”  U.S. Const. art. IV, § 2, cl. 1.  The Clause operates to “place the citizens of 

each  State  upon  the  same  footing  with  citizens  of  other  States,  so  far  as  the 

advantages  resulting  from  citizenship  in  those  states  are  concerned.”    Paul  v. 

Virginia, 75 U.S. (8 Wall.) 168, 180 (1868); see Bach v. Pataki, 408 F.3d 75, 88 (2d 

Cir.  2005),  overruled  on  other  grounds  by  McDonald  v.  Chicago,  561  U.S.  742 

(2010).3    In  short,  the  Clause  does  not  demand  that  a  citizen  of  one  State  be 

allowed to carry with him into another state the privileges and immunities which 

come with citizenship in his state.  Rather, it guarantees “that in any State every 

citizen  of  any  other  State  is  to  have  the  same  privileges  and  immunities  which 

the citizens of that State enjoy.”  Baldwin v. Fish & Game Comm’n of Mont., 436 

U.S. 371, 382 (1978) (internal quotation marks omitted).  It is toward that end that 

the Clause “prevents a State from discriminating against citizens of other States 

in favor of its own.”  Id. (internal quotation marks omitted).  


3 Although the Privileges and Immunities Clause speaks in terms of citizens, it is 
now  well  established  that  “for  analytic  purposes  citizenship  and  residency  are 
essentially interchangeable.”  Supreme Court of Va. v. Friedman, 487 U.S. 59, 64 
(1988). 

                                            11 
       The Privileges and Immunities Clause, however, is “not an absolute” that 

precludes  states  from  ever  distinguishing  between  citizens  and  noncitizens.  

Supreme Court of Va. v. Friedman, 487 U.S. 59, 67 (1988); see Baldwin v. Fish & 

Game Comm’n of Mont., 436 U.S. at 383 (collecting cases and observing that state 

need  not  “always  apply  all  its  laws  or  all  its  services  equally”  to  citizens  and 

noncitizens).    To  prevail  on  a  Privileges  and  Immunities  challenge,  a  plaintiff 

must  demonstrate  that  the  state  has  burdened  nonresident  activity  that  is 

“sufficiently basic to the livelihood of the Nation as to fall within the purview of 

the Privileges and Immunities Clause.”  Supreme Court of Va. v. Friedman, 487 

U.S.  at  64  (internal  quotation  marks  and  alterations  omitted).    Upon  such  a 

showing,  the  state  may  defend  its  position  by  demonstrating  that  “substantial 

reasons  exist  for  the  discrimination  and  the  degree  of  discrimination  bears  a 

sufficiently close relation to such reasons.”  Id. at 67; accord Connecticut ex rel. 

Blumenthal v. Crotty, 346 F.3d at 94.  A court necessarily conducts these inquiries 

in light of the Supreme Court’s recent admonition that constitutionally protected 

privileges  and  immunities  are  burdened  “only  when  [challenged]  laws  were 

enacted for [a] protectionist purpose.”  McBurney v. Young, 133 S. Ct. 1709, 1715 

(2013).     




                                             12 
       In McBurney, which was decided after the district court ruled in this case, 

a  nonresident  plaintiff  challenged  Virginia’s  Freedom  of  Information  Act 

(“FOIA”) for hampering his ability to pursue a common calling.  He alleged that 

the  law,  by  allowing  only  Virginia  citizens  to  inspect  and  copy  public  records, 

abridged  his  ability  to  engage  in  the  business  of  “request[ing]  real  estate  tax 

records on clients’ behalf from state and local governments.”  Id. at 1714–15.  The 

Supreme  Court  acknowledged  that  the  ability  to  pursue  a  common  calling  is 

protected  by  the  Privileges  and  Immunities  Clause.    See  id.  at  1715.  

Nevertheless,  it  identified  no  unconstitutional  burden  because  plaintiff  had 

failed to “allege,” and “ha[d] offered no proof,” that the statute “was enacted in 

order to provide a competitive economic advantage for Virginia citizens.”  Id.  To 

the  contrary,  the  statute  was  enacted  with  the  “distinctly  nonprotectionist  aim” 

of  allowing  “those  who  ultimately  hold  sovereign  power,”  i.e.,  the  citizens  of 

Virginia,  to  “obtain  an  accounting  from  the  public  officials  to  whom  they 

delegate  the  exercise  of  that  power.”    Id.  at  1716.    The  Supreme  Court  thus 

concluded  that,  even  if  the  statute  had  “the  incidental  effect  of  preventing 

citizens of other States from making a profit by trading on information contained 




                                            13 
in state records,” in the absence of a showing of discriminatory purpose to favor 

state citizens, plaintiff could not pursue a Privileges and Immunities claim.  Id.4    

       We  do  not  understand  McBurney  to  state  any  new  principle  of  law.  

Nevertheless, McBurney provides a clarification not available to the district court 

at  the  time  it  ruled  in  this  case,  specifically,  that  the  Privileges  and  Immunities 

Clause does not prohibit state distinctions between residents and nonresidents in 

the  abstract,  but  “only”  those  “enacted  for  the  protectionist  purpose  of 

burdening  out‐of‐state  citizens”  with  respect  to  the  privileges  and  immunities 

afforded the state’s own citizens.  133 S. Ct. at 1715; see Baldwin v. Fish & Game 

Comm’n of Mont., 436 U.S. at 380–81.   

       Nor do we understand McBurney to suggest that the disparate effects of a 

challenged  state  law  are  completely  irrelevant  to  a  Privileges  and  Immunities 

inquiry.    As  the  Supreme  Court  has  recognized  in  other  contexts,  burdensome 

effects can sometimes admit an inference of proscribed intent.  Cf. Washington v. 

4 While  “incidental”  can  mean  “minor,”  the  context  in  McBurney  suggests  that 
the  Supreme  Court  used  the  word  to  mean  something  occurring  “by  chance  or 
without intention or calculation.”  Webster’s Third New International Dictionary 
1142  (1986).    Indeed,  the  Court  has  used  the  word  in  this  manner  in  other 
discrimination  cases.    See,  e.g.,  Ashcroft  v.  Iqbal,  556  U.S.  662,  682  (2009) 
(rejecting equal protection challenge for failure plausibly to plead discriminatory 
intent,  observing  that  it  was  “no  surprise”  that  policy  “produce[d]  a  disparate, 
incidental impact on Arab Muslims, even though the purpose of the policy was 
to target neither Arabs nor Muslims” (emphases added)).   

                                              14 
Davis,  426  U.S.  229,  241  (1976)  (noting  relevancy  of  disproportionate  impact  to 

racially discriminatory intent).  What McBurney makes plain, however, is that it 

is protectionist purpose, and not disparate effects alone, that identifies the sort of 

discrimination prohibited by the Privileges and Immunities Clause, by contrast, 

for example, to the Commerce Clause.  See generally McBurney v. Young, 133 S. 

Ct.  at  1720  (separately  analyzing  challenged  law  under  dormant  Commerce 

Clause);  cf.  Comptroller  of  the  Treasury  of  Md.  v.  Wynne,  135  S.  Ct.  1787,  1801 

n.4 (2015) (observing that “Commerce Clause regulates effects, not motives,” and 

does  not  require  court  inquiry  into  “reasons  for  enacting  a  law  that  has  a 

discriminatory effect”).5  Thus, consistent with McBurney, a plaintiff challenging 

a  law  under  the  Privileges  and  Immunities  Clause  must  allege  or  offer  some 

proof of a protectionist purpose to maintain the claim.  In the absence of such a 

showing,  a  Privileges  and  Immunities  claim  fails,  obviating  the  need  for  a 

tailoring  inquiry.    See  McBurney  v.  Young,  133  S.  Ct.  at  1716  (explaining  that 

5McBurney cannot be cabined as Judge Hall urges, to Privileges and Immunities 
challenges  to  non‐economic  legislation.    See  Dissenting  Op.,  post  at  9–10.  
Although  Virginia’s  FOIA  was  not  an  economic  regulation,  McBurney’s 
Privileges and Immunities analysis did not turn on that distinction but, rather, on 
the plaintiff’s failure to adduce proof of protectionist purpose.  Indeed, the Court 
there  held  that  “the  Clause  forbids  a  State  from  intentionally  giving  its  own 
citizens  a  competitive  advantage  in  business  or  employment.”    McBurney  v. 
Young, 133 S. Ct. at 1716 (emphasis added).   


                                             15 
“Clause  does  not  require  that  a  State  tailor  its  every  action  to  avoid  any 

incidental effect on out‐of‐state tradesmen”).6 

          With  these  principles  in  mind,  we  consider  Schoenefeld’s  challenge  to 

§ 470. 

          C.   Schoenefeld Has Adduced No Proof that § 470 Was Enacted for a 
               Protectionist Purpose  
                
          Schoenefeld  asserts  that  §  470  violates  the  Privileges  and  Immunities 

Clause both on its face and as applied.  Insofar as the law, both on its face and as 


6 McBurney  did  not  specify  at  what  step  of  the  traditional  two‐step  inquiry 
plaintiff  must  carry  this  protectionist‐purpose  burden.    The  Ninth  Circuit 
recently  concluded  that  protectionist  purpose  is  properly  considered  at  the 
second step of inquiry.  See Marilley v. Bonham, 802 F.3d 958, 964 (9th Cir. 2015). 
But the  case  is  now  awaiting  en  banc  review.    See  815  F.3d 1178  (9th Cir.  2016) 
(mem.).  In any event, the panel conclusion in Marilley is not obvious because, at 
the  second  step  of  inquiry,  the  burden  shifts  to  the  defendants,  see  Supreme 
Court  of  Va.  v.  Friedman,  487  U.S.  at  67,  and  McBurney  emphasized  the 
nonresident  plaintiff’s  failure  to  plead  or  offer  proof  of  a  protectionist  purpose 
for  Virginia’s  FOIA,  see  133  S.  Ct.  at  1715–16;  cf.,  e.g.,  Village  of  Arlington 
Heights  v.  Metro.  Hous.  Dev.  Corp.,  429  U.S.  252,  270  n.21  (1977)  (holding,  in 
Equal  Protection  context,  that  if  plaintiff  demonstrates  that  challenged  decision 
was  “motivated  in  part  by  a  racially  discriminatory  purpose,”  burden  shifts  to 
government  to  establish  that “same decision  would  have  resulted  even  had  the 
impermissible purpose not been considered”).  For this reason, we cannot readily 
assume, as our dissenting colleague does, that the Supreme Court’s discussion of 
plaintiff’s  failure  necessarily  occurred  at  the  second  step  of  the  traditional 
inquiry.    See  Dissenting  Op.,  post  at  8–9.    However,  we  need  not  here 
conclusively  decide  at  what  step  plaintiff  must  adduce  proof  of  a  protectionist 
purpose  because,  in  any  event,  Schoenefeld’s  failure  to  carry  this  burden  here 
defeats her Privileges and Immunities claim.        

                                             16 
applied, pertains to the practice of law, the parties agree that § 470 implicates a 

privilege protected by the Privileges and Immunities Clause.  See Supreme Court 

of  N.H.  v.  Piper,  470  U.S.  274,  283  (1985);  accord  Supreme  Court  of  Va.  v. 

Friedman,  487  U.S.  at  65.    The  parties  also  do  not  dispute  that  §  470  imposes  a 

physical  office  requirement  on  nonresident  attorneys  that  does  not  apply  to 

resident attorneys, who may use their homes as their offices.  See Schoenefeld v. 

New  York,  748  F.3d  at  468  (discussing  New  York  precedent  recognizing  that 

resident New York attorney may use home as office).       

       In  some  circumstances,  a  facial  classification  is  enough,  by  itself,  to 

manifest a proscribed intent.  This is most apparent where the facial classification 

is  based  on  an  invidious  factor,  such  as  race.    See,  e.g.,  Adarand  Constructors, 

Inc. v. Pena, 515 U.S. 200, 227–36 (1995) (subjecting facial classifications based on 

race  to  strict  scrutiny  review).    But  precisely  because  the  Privileges  and 

Immunities  Clause  is  not  an  absolute,  not  every  facial  distinction  between  state 

residents and nonresidents will admit an inference of protectionist purpose.   See 

Supreme  Court  of  Va.  v.  Friedman,  487  U.S.  at  67.    Indeed,  in  McBurney,  the 

Supreme  Court  did  not  find  the  Virginia  FOIA’s  facial  distinction  between 

residents  and  nonresidents  sufficient  to  admit  an  inference  of  protectionist 




                                              17 
purpose,  particularly  in  light  of  statutory  text  and  legislative  history  to  the 

contrary.  We reach the same conclusion with respect to § 470.     

         In reaching that conclusion we look, as the McBurney Court did with the 

Virginia FOIA, to the purpose of § 470.7  That statute’s office requirement has its 

origins  in  an  1862  predecessor  law,  Chapter  43,  see  1862  N.Y.  Laws  139,  which 

was enacted to reverse a court ruling that barred a licensed New York attorney 

who  had  moved  to  New  Jersey  from  further  practicing  in  New  York  because  it 

might be difficult, if not impossible, to serve him with New York legal process.  

See Richardson v. Brooklyn City & Newtown R.R., 22 How. Pr. 368 (N.Y. Sup. Ct. 

Feb.  1,  1862).8    The  month  after  that  decision,  the  New  York  State  legislature 



7  Because  the  policy  underlying  the  Virginia  FOIA  was  codified  as  part  of  the 
statutory  text,  the  Supreme  Court  relied  on  the  statute’s  plain  language  to 
determine its purpose.  See McBurney v. Young, 133 S. Ct. at 1715 (quoting Va. 
Code Ann. § 2.2‐3700(B) (2011)).

8    The court in Richardson explained its concerns as follows: 

                Section 409 of the Code regulates the manner of serving 
                papers.  It provides that service may be made upon an 
                attorney  at  his  office,  by  leaving  the  paper  with  the 
                person  in  charge;  or  if  there  be  no  person  in  the  office, 
                by leaving it in a conspicuous place in the office; and if 
                the  office  be  not  open  to  admit  of  such  service,  by 
                leaving  it  at  the  attorney’s  residence  with  some  person 
                of  suitable  age  and  discretion.    These  various 
                provisions, and especially the latter, would be rendered 

                                                18 
enacted Chapter 43, making clear that such a nonresident lawyer could practice 

law in New York, as long as he maintained an office in the state, which office the 

law  designated  an  accepted  site  for  service,  thereby  eliminating  the  concern 

raised  in  Richardson.    As  this  history  demonstrates,  the  in‐state  office 

requirement  was  not  enacted  for  the  protectionist  purpose  of  burdening 

nonresident attorneys in practicing law in New York.  Rather, it was enacted to 

ensure  that  every  licensed  New  York  lawyer,  whether  a  state  resident  or  not, 

could practice in the state by providing a means for the nonresident attorney to 

establish a physical presence in the state (and therefore place for service) akin to 

that of a resident attorney.  A statute enacted for such a nonprotectionist purpose 

is  not  vulnerable  to  a  Privileges  and  Immunities  challenge.    See  McBurney  v. 

Young, 133 S. Ct. at 1715.   

       In  1877,  Chapter  43’s  office  requirement  and  office  service  authorization 

were  codified  at  §  60  of  New  York’s  new  Code  of  Civil  Procedure.    See 


                  nugatory if attorneys who resided out of the state were 
                  permitted to practice.  An attorney might keep his office 
                  closed  and  empty,  and,  if  he  had  no  residence  within 
                  the state, might entirely evade the service of papers, and 
                  baffle his adversary and the court. 
        
Id. at 370.    
        

                                               19 
Schoenefeld v. State, 25 N.Y.3d at 27, 6 N.Y.S.3d at 224.  In a 1909 recodification, 

however,  the  two  provisions  were  divided,  with  the  service  part  remaining  at 

§ 60,  while  the  office  requirement  became  §  470.    As  the  New  York  Court  of 

Appeals  observed,  the  latter  requirement  has  remained  virtually  unchanged  to 

the  present,  while  state  law  and  court  rules  now  authorize  service  by  various 

means in addition to home and office.   See id. at 28, 6 N.Y.S.3d at 224.   But even 

if  §  470’s  office  requirement  is  now  largely  vestigial  as  a  means  for  ensuring 

service,  the  fact  remains  that  the  law  was  enacted  for  that  nonprotectionist 

purpose,  and  Schoenefeld  has  adduced  no  evidence  of  a  protectionist  intent  to 

afford some economic advantage to resident New York lawyers. 

       In  urging  otherwise,  Schoenefeld  argues  that  Chapter  43  must  be  viewed 

in  context,  as  an  exception  to  what  was  then  New  York’s  general  ban  on 

nonresident  attorneys.    The  argument  fails  because  Schoenefeld  has  not  been 

burdened by that general ban, which was invalidated in 1979.  See In re Gordon, 

48  N.Y.2d  266,  422  N.Y.S.2d  641  (1979).    Further,  she  offered  no  proof  that  the 

office  requirement  was  enacted  to  further  the  general  ban  so  as  to  admit  an 

inference of protectionist intent.  Rather, as just noted, the office requirement was 

enacted as an exception to the ban, ensuring an in‐state place of service so that, 




                                             20 
once admitted, nonresident New York lawyers could practice in the state’s courts 

on functionally the same terms as resident lawyers.        

       No  more  can  a  protectionist  purpose  be  inferred  from  the  1877  and  1909 

recodifications of the office requirement or from New York’s failure thereafter to 

repeal  §  470.    After  the  New  York  Court  of  Appeals  struck  down  the  state’s 

general  ban  on  the  admission  of  nonresident  lawyers,  see  In  re  Gordon,  48 

N.Y.2d  at  269,  422  N.Y.S.2d  at  642–43,  the  legislature  “amended  several 

provisions  of  the  Judiciary  Law  and  the  CPLR  to  conform  to  that  holding,” 

Schoenefeld  v.  State,  25  N.Y.3d  at  28,  6  N.Y.S.3d  at  224.    Schoenefeld  offers  no 

evidence  that  anyone  identified  a  need  to  repeal  §  470  as  part  of  that  process, 

much  less  that  the  legislature  thereafter  refused  to  do  so  for  the  protectionist 

purpose  of  favoring  resident  attorneys.    See  McBurney  v.  Young,  133  S.  Ct.  at 

1715.9  Where a legislature thus manifests its readiness to conform its laws to the 


9
 As Judge Hall notes, the legislature did propose an amendment to § 470 in 1986 
that was not enacted.  See Dissenting Op., post at 20 n.11.  But that amendment 
would  still  have  “mandate[d]  that  a  nonresident  attorney  have  a  law  office  in 
[New  York]  before  appearing  as  an  attorney  of  record  in  any  action  or 
proceeding  in  a  court  [in  the  state].”    J.A.  132.    The  amendment’s  proponents 
explained  that  while  New  York  could  not  limit  bar  membership  to  state 
residents,  “it  could  act  to  insure  the  quality  of  its  Bar  by  adopting  reasonable 
measures  that  would  have  special  regulatory  effect  on  nonresident  attorneys.”  
Id.    Insofar  as  Judge  Hall  contends  that  the  amendment  would  have  permitted 
nonresident  attorneys  without  an  office  in  New  York  to  practice  in  the  state  so 

                                             21 
Privileges and Immunities Clause, a plaintiff must point to more than a failure to 

amend or repeal a statute enacted for a nonprotectionist purpose to demonstrate 

that  the  law  is  being  maintained  for  a  protectionist  purpose.10    The  subsequent 

availability  of  other  means  of  service  warrants  no  different  conclusion  because, 

in  the  absence  of  some  showing  of  protectionist  purpose,  a  state  need  not 

demonstrate that its laws are narrowly tailored to a legitimate purpose.  See id. at 

1716  (rejecting  Privileges  and  Immunities  claim  for  failure  to  demonstrate 

protectionist purpose without conducting tailoring inquiry).        



long as they did not appear as attorneys of record, see Dissenting Op., post at 20 
n.11, that conclusion appears grounded not in the amendment’s text, but in pro 
hac  vice  rules  existing  to  this  day.    See  N.Y.  Comp.  Codes  R.  &  Regs.  tit.  22, 
§ 520.11 (2016) (permitting member of bar of another state to be admitted pro hac 
vice  provided  that,  inter  alia,  attorney  is  associated  with  member  in  good 
standing of New York bar “who shall be the attorney of record in the matter”); 
J.A. 133 (explaining that proposed 1986 amendment to § 470 would not “unduly 
burden[]”  nonresident  attorney  who  was  “unwilling  or  unable  to  maintain”  an 
in‐state  office  because  that  attorney  could  practice  “so  long  as  local  counsel 
c[ould] be found to appear as attorney of record”).     
10
  A recent statutory amendment and a newly‐promulgated rule of the New York 
Court of Appeals, cited to us by the parties in Fed. R. App. P. 28(j) letters, further 
indicate that New York is not pursuing a protectionist purpose in regulating the 
practice of law.  See N.Y. C.P.L.R. 2103(b)(2) (McKinney 2016) (approving service 
by  mail  “made  from  outside  the  state”);  N.Y.  Comp.  Codes  R.  &  Regs.  tit.  22, 
§ 523.2  (2016)  (permitting  lawyer  not  admitted  in  New  York  to  engage  in 
temporary practice of law within state provided, among other things, that lawyer 
is licensed to practice in another state or even “a non‐United States jurisdiction”). 


                                             22 
       Further,  this  is  not  a  case  where  the  alleged  burdensome  effects  of  the 

challenged  statute  admit  an  inference  of  protectionist  purpose.11    While  §  470’s 

office  requirement  expressly  pertains  only  to  nonresident  attorneys,  the 

requirement serves, as we have already observed, to place admitted resident and 

nonresident attorneys on an equal footing, not to favor the former over the latter.  

To  practice  law  in  New  York,  every  attorney  admitted  to  its  bar  must  have  a 

presence  in  the  state  in  the  form  of  a  physical  premises.12    The  fact  that  a 



11
  The  law  of  the  case  doctrine  does  not  bar  us  from  reaching  this  conclusion 
because  contrary  to  our  dissenting  colleague’s  suggestion,  see  Dissenting  Op., 
post  at  3–5,  22–23,  neither  our  prior  panel  opinion  nor  the  New  York  Court  of 
Appeals’ response thereto conclusively decided the issue.  See DiLaura v. Power 
Auth.  of  State  of  N.Y.,  982  F.2d  73,  76  (2d  Cir.  1992).    Our  prior  panel  opinion 
decided only to certify the question of § 470’s minimum requirements to the New 
York  Court  of  Appeals  in  light  of  a  statutory  construction  then  urged  by  the 
Attorney General that might moot Schoenefeld’s constitutional challenge.  In this 
context,  our  observation  that,  if  construed  to  require  a  physical  office,  §  470 
imposed  a  “significant  expense”  on  nonresident  attorneys,  Schoenefeld  v.  New 
York,  748  F.3d  at  468,  is  at  most  dictum  that  does  not  bind  us  here,  see 
Schwabenbauer v. Bd. of Educ. of City School Dist. of City of Olean, 777 F.2d 837, 
842 (2d Cir. 1985) (concluding that statements in prior opinion in same case were 
“not  necessary  to  or  a  part  of”  prior  decision  and  were,  therefore,  non‐binding 
dicta).  Meanwhile, the New York Court of Appeals held only that § 470 required 
nonresident attorneys to maintain a physical office in the state.  See Schoenefeld 
v. State, 25 N.Y.3d at 26–27, 6 N.Y.S.3d at 223.

   Thus,  this  case  is  not  akin  to  Friedman  and  Piper,  cited  by  the  dissent.    See 
12

Dissenting Op., post at 21, 24 (citing Supreme Court of Va. v. Friedman, 487 U.S. 
at  70  (concluding  that  Virginia  rule  permitting  only  residents  to  be  admitted  to 
bar  on  motion,  while  nonresidents  were  required  to  take  and  pass  bar 

                                              23 
nonresident  attorney  will  have  to  establish  that  presence  by  leasing  an  office, 

while  a  resident  attorney  can  use  his  home,  does  not  unduly  burden  the 

nonresident.  Not only is the expense of a New York office likely to be less than 

the  expense  of  a  New  York  home,  but  Schoenefeld  has  adduced  no  evidence 

indicating  that  significant  numbers  of  resident  New  York  attorneys  in  fact 

practice from their homes rather than from offices.  Indeed, decisions from sister 

circuits suggest otherwise.  Cf. Kleinsmith v. Shurtleff, 571 F.3d 1033, 1038 (10th 

Cir. 2009) (observing that, although trust statute would permit Utah attorneys to 

use home as requisite place of business within state, it was hardly apparent that 

many  would  wish  to  do  so);  Tolchin  v.  Supreme  Court  of  N.J.,  111  F.3d  1099, 

1107–08  (3d  Cir.  1997)  (noting  lack  of  evidence  that,  in  New  Jersey,  attorneys 

practice from their homes). 

      Schoenefeld  nevertheless  contends  that  §  470  is  unconstitutional  because 

the statute, as applied, requires her to incur the costs of a New York office when 

she is already incurring the costs of her New Jersey home and office.  The flaw in 

this  argument  is  that  Schoenefeld’s  New  Jersey  expenses  are  not  a  product  of 



examination, violated Privileges and Immunities Clause); Supreme Court of N.H. 
v.  Piper,  470  U.S.  at  288  (holding  that  New  Hampshire  rule  excluding 
nonresidents from bar violated Clause)). 


                                           24 
New  York  law.    New  York  can  be  held  to  account  under  the  Privileges  and 

Immunities  Clause  only  for  the  condition  it  imposes  on  Schoenefeld  to  practice 

law  in  the  state,  that  is,  the  leasing  of  an  office.    As  noted,  Schoenefeld  fails  to 

show that the burden on a nonresident of maintaining an office in New York is 

greater  than  the  burden  on  a  resident  of  maintaining  a  home  (and  frequently  a 

home  and  office)  in  New  York.    In  any  event,  the  Privileges  and  Immunities 

Clause  “‘does  not  promise  nonresidents  that  it  will  be  as  easy  for  [them]  as  for 

residents to  comply with a  state’s  law.’”    Schoenefeld v.  New  York, 748  F.3d  at 

467  (quoting  Kleinsmith  v.  Shurtleff,  571  F.3d  at  1044–45  (observing  that 

“typically it is harder for a nonresident to conduct a business or a profession in a 

state  than  it  is  for  a  resident”)).    It  promises  only  that  state  laws  will  not 

differentiate for the protectionist purpose of favoring residents at the expense of 

nonresidents.  See McBurney v. Young, 133 S. Ct. at 1715.   The effects resulting 

from § 470’s application to Schoenefeld manifest no such protectionist intent.        

       Indeed, the effects of § 470, as applied, are no different from those of a law 

that  on  its  face  requires  all  attorneys  to  maintain  a  physical  presence  in  New 

York.  Sister circuits have upheld such statutes against Privileges and Immunities 

challenges.   




                                                25 
       For example, Kleinsmith v. Shurtleff involved a Privileges and Immunities 

challenge  to  a  Utah  statute  requiring  “all  attorneys  who  act  as  trustees  of  real‐

property trust deeds in Utah to ‘maintain[] a place within the state.’”  571 F.3d at 

1035  (alteration  in  original)  (quoting  Utah  Code  Ann.  §  57‐1‐21(1)(a)(i)  (2009)).  

Plaintiff  argued  that  the  law  discriminated  against  nonresidents  because 

residents  could  use  their  homes  as  the  specified  “place  within  the  state,”  while 

nonresidents  would  need  to  lease  offices.    Id.  at  1044.    The  Tenth  Circuit, 

however, held that the law was neutral because it equally required all trustees to 

have  a  physical  presence  in  the  state.    See  id.  at  1044–47.    In  reaching  this 

conclusion,  the  court  relied  on  the  statute’s  lack  of  facial  classification  between 

residents and nonresidents.  See id. at 1046.  But insofar as plaintiff complained 

of  a  disparate  impact  as  applied,  the  court  held  it  “irrelevant  to  the  [Privileges 

and  Immunities]  Clause  whether  the  practical  effect  of  the  maintain‐a‐place 

requirement . . . burdens nonresidents disproportionately.”  Id. at 1047. 

       Similarly,  in  Tolchin  v.  Supreme  Court  of  New  Jersey,  the  Third  Circuit 

upheld a New Jersey law requiring all attorneys to maintain a “bona fide office” 

within  the  state,  while  recognizing  that  only  resident  attorneys  could  use  their 

homes  to  satisfy  the  requirement.    111  F.3d  at  1107–08.    As  in  Kleinsmith,  the 




                                              26 
court  identified  no  Privileges  and  Immunities  Clause  violation  because  the  law 

“similarly  affect[s]  residents  and  nonresidents.    Resident  and  nonresident 

attorneys alike must maintain a New Jersey office.”  Id. at 1113.13  

       While  the  laws  at  issue  in  these  two  cases  did  not  facially  classify  on  the 

basis of residence, to the extent Schoenefeld complains of the burdensome effects 

of § 470 as applied, facial classification is irrelevant.  The effects of § 470 and the 

laws  at  issue  in  Kleinsmith  and  Tolchin  are  virtually  identical.    The  critical 

question, then, is whether a law that effectively requires nonresident attorneys to 

maintain  a  physical  presence  in  New  York  akin  to  that  already  maintained  by 

resident attorneys unduly burdens the former’s ability to practice law.  Like the 

13
   New  Jersey  has  since  eliminated  its  physical  office  requirement,  while 
continuing  to  impose  various  conditions  that  may  most  easily  be  satisfied 
through  an  office.    See  N.J.  R.  Ct.  1:21‐1(a)(1)  (2015)  (“An  attorney  need  not 
maintain a fixed physical location for the practice of law, but must structure his 
or her practice in such a manner as to assure, as set forth in RPC 1.4, prompt and 
reliable  communication  with  and  accessibility  by  clients,  other  counsel,  and 
judicial  and  administrative  tribunals  before  which  the  attorney  may  practice, 
provided  that  an  attorney  must  designate  one  or  more  fixed  physical  locations 
where  client  files  and  the  attorney’s  business  and  financial  records  may  be 
inspected on short notice by duly authorized regulatory authorities, where mail 
or hand‐deliveries may be made and promptly received, and where process may 
be served on the attorney for all actions . . . that may arise out of the practice of 
law  and  activities  related  thereto.”).    We  need  not  here  consider  whether  New 
York might do the same because, absent a protectionist purpose, the conditions 
imposed by a state even on nonresidents pursuing a profession within its borders 
do not implicate the Privileges and Immunities Clause so as to require tailoring 
analysis.  See McBurney v. Young, 133 S. Ct. at 1716.

                                              27 
Third  and  Tenth  Circuits,  we  conclude  that  it  does  not.    The  conclusion  finds 

further support in dictum in Supreme Court of Virginia v. Friedman, wherein the 

Supreme  Court  recognized  that  an  in‐state  office  requirement  could  serve  as  a 

nonprotectionist  alternative  to  residency  in  safeguarding  state  interests 

respecting  the  practice  of  law.    See  487  U.S.  at  70  (invalidating  residency 

condition for admission on motion to bar and observing that office requirement 

adequately  protected  state  interest  in  limiting  such  admissions  to  full‐time 

practitioners);  see generally Newdow v.  Peterson,  753  F.3d 105, 108  n.3  (2d  Cir. 

2014)  (acknowledging  “obligation  to  accord  great  deference  to  Supreme  Court 

dicta,  absent  a  change  in  the  legal  landscape”  (internal  quotation  marks 

omitted)).14       




14Frazier v. Heebe, 482 U.S. 641 (1987), cited by Judge Hall, is not to the contrary.  
See Dissenting Op., post at 17 & n.9.  In there concluding that the United States 
District Court for the Eastern District of Louisiana could not impose an in‐state 
office  requirement  for  admission  to  its  bar,  the  Supreme  Court  relied  on  its 
supervisory authority over local federal rules and expressly declined to reach the 
Privileges and Immunities challenge.  See Frazier v. Heebe, 482 U.S. at 645, 647 
n.7  (explaining  that  Court’s  supervisory  authority  permits  it  to  intervene  to 
protect  integrity  of  federal  system,  whereas  “authority  over  state‐court  bars  is 
limited to enforcing federal constitutional requirements” (emphasis added)); see 
also  id.  (stating  that  rules  differentiating  between  resident  and  nonresident 
attorneys  are  “more  difficult  to  justify  in  the  context  of  federal‐court  practice 
than they are in the area of state‐court practice”).   


                                            28 
       What Schoenefeld in fact seeks through this action is not to practice law in 

New York on the same conditions as a resident attorney who by virtue of home 

(or home and office) maintains a physical presence in the state.  Rather, she seeks 

to  practice  law  on  different  terms,  specifically,  without  maintaining  a  physical 

presence in the state.  The Privileges and Immunities Clause proscribes laws that 

favor residents  over  nonresidents  in  their  pursuit  of  a  common  calling.    It  does 

not  mandate  that  nonresidents  be  allowed  to  practice  law  in  a  state  on  terms 

different from those applicable to residents. 

       Accordingly,  whether  Schoenefeld  challenges  §  470  on  its  face  or  as 

applied,  her  Privileges  and  Immunities  Clause  claim  fails  because  she  has  not 

demonstrated that the law was enacted for or serves the protectionist purpose of 

favoring resident New York attorneys and disfavoring nonresident attorneys in 

practicing law in the state’s courts.  See McBurney v. Young, 133 S. Ct. at 1715.  

We  therefore  reverse  the  district  court  decision  declaring  §  470  violative  of  the 

Privileges and Immunities Clause. 

III.    Conclusion 

       To summarize, we conclude as follows: 

       1.      The Supreme Court has recently clarified that state laws violate the 

Privileges  and  Immunities  Clause  “only  when  those  laws  were  enacted  for  the 

                                             29 
protectionist  purpose  of  burdening  out‐of‐state  citizens.”    McBurney  v.  Young, 

133 S. Ct. at 1715. 

       2.      New  York’s  in‐state  office  requirement  for  nonresident  attorneys 

admitted  to  the  state’s  bar,  N.Y.  Judiciary  Law  §  470,  was  not  enacted  for  a 

protectionist purpose disfavoring nonresident admitted attorneys but, rather, for 

the  nonprotectionist  purpose of  affording  such attorneys a means  to establish  a 

physical  presence  in  the  state  akin  to  that  of  resident  attorneys,  thereby 

eliminating a court‐identified service‐of‐process concern. 

       3.      Schoenefeld  has  offered  no  proof  of  an  animating  protectionist 

purpose,  either  on  the  face  of  the  statute  or  inferred  from  its  effects  as  applied.  

Indeed,  the  effect  of  §  470,  as  applied,  is  no  different  from  a  neutral  statute 

requiring  all  licensed  New  York  attorneys,  resident  and  nonresident  alike,  to 

maintain  a  physical  presence  in  the  state,  which  raises  no  Privileges  and 

Immunities concern. 

       4.      Schoenefeld  cannot  point  to  the  expenses  of  her  practice  in  New 

Jersey,  not  required  by  New  York  law,  to  pursue  a  Privileges  and  Immunities 

challenge  to  §  470  in  the  absence  of  any  proof  that  that  statute’s  in‐state  office 

requirement was enacted for a protectionist purpose. 




                                               30 
      Accordingly, we REVERSE the district court’s judgment invalidating § 470, 

and  we  REMAND  the  case  with  instructions  to  deny  Schoenefeld’s  motion  for 

summary judgment and to award judgment in favor of defendants. 

       




                                         31 
 1    HALL, Circuit Judge, dissenting: 

 2          The majority holds that a New York statute that discriminates, on its face, 

 3    against nonresident attorneys—burdening them with the expense of maintaining 

 4    an  office  in  New  York  while  exempting  resident  attorneys  from  the  same 

 5    requirement—does  not  offend  the  Privileges  and  Immunities  Clause  of  Article 

 6    IV, § 2 of the Constitution because, in the majority’s view, the plaintiff has failed 

 7    to  prove  that  the  statute  evinces  a  “protectionist”  intent.    In  doing  so,  the 

 8    majority injects an entirely novel proposition into our Privileges and Immunities 

 9    Clause  jurisprudence:  that  a  State’s  explicit  discrimination  against  nonresidents 

10    with regard to a fundamental right is constitutionally unobjectionable unless the 

11    nonresident makes out a prima facie case of discriminatory intent.  Such a holding 

12    reverses  the  State’s  burden  of  demonstrating  that  it  has  a  substantial  interest 

13    justifying  the  discrimination  and  that  the  means  chosen  bear  a  close  and 

14    substantial  relation to  that  interest.   Even  under the  majority’s  reformulation  of 

15    our settled law, however, Schoenefeld has established that the New York statute 

16    has  protectionist  aims,  and  the  State’s  proffered  justifications  for  the 

17    discrimination fail to survive scrutiny.  I respectfully dissent. 

18           



                                                  1 
             
 1                                                  I. 

 2           The two‐step inquiry to be conducted under the Privileges and Immunities 

 3    Clause is well established.  First, the court considers whether a State has, in fact, 

 4    discriminated against out‐of‐staters with regard to the privileges and immunities 

 5    it accords its own citizens.  See Connecticut ex rel. Blumenthal v. Crotty, 346 F.3d 84, 

 6    94 (2d Cir. 2003) (citing United Bldg. & Constr. Trades Council v. Mayor & Council of 

 7    Camden,  465  U.S.  208,  218,  222  (1984)).    “The  activity  in  question  must  be 

 8    sufficiently basic to the livelihood of the Nation . . . as to fall within the purview 

 9    of the Privileges and Immunities Clause . . . .  For it is only with respect to those 

10    ‘privileges’  and  ‘immunities’  bearing  on  the  vitality  of  the  Nation  as  a  single 

11    entity  that  a  State  must  accord  residents  and  nonresidents  equal  treatment.”  

12    Supreme  Court  of  Va.  v.  Friedman,  487  U.S.  59,  64–65  (1988)  (internal  quotation 

13    marks,  citations  and  alterations  omitted).      Second,  if  the  court  determines  that 

14    the  State  has,  in  fact,  discriminated  against  out‐of‐state  residents,  the  burden 

15    shifts  to  the  State  to  provide  a  “sufficient  justification  for  the  discrimination,” 

16    Crotty, 346 F.3d at 94, by making a showing that “(i) there is a substantial reason 

17    for  the  difference  in  treatment;  and  (ii)  the  discrimination  practiced  against 




                                                    2 
              
 1    nonresidents  bears  a  substantial  relationship  to  the  State’s  objective.”      Supreme 

 2    Court of N.H. v. Piper, 470 U.S. 274, 284 (1985).   

 3           On  its  face,  New  York  Judiciary  Law  § 470  discriminates  against 

 4    nonresident attorneys with regard to the practice of law, long recognized by the 

 5    Supreme  Court  as  a  “fundamental  right”  subject  to  protection  under  the 

 6    Privileges  and  Immunities  Clause.    Id.  at  281.    As  we  explained  in  our  prior 

 7    opinion in this case, Schoenefeld v. New York, 748 F.3d 464 (2d Cir. 2014), and the 

 8    New  York  Court  of  Appeals  unanimously  agreed  after  we  certified  to  it  a 

 9    question,  Schoenefeld  v.  State,  25  N.Y.3d  22,  6  N.Y.S.3d  221  (2015),  Section  470 

10    draws a distinction between attorneys who are residents of New York and those 

11    who are not.  The statute imposes no specific requirement on resident attorneys 

12    to  maintain  a  bona  fide  office,  thus  permitting  them  to  set  up  an  “office”  on  the 

13    kitchen table of their studio apartments if so desired.  Schoenefeld, 748 F.3d at 468.  

14    Nonresident  attorneys,  however,  are  required  to  maintain  an  “office  for  the 

15    transaction  of  law  business”  within  the  State.    N.Y.  Judiciary  Law  § 470.    We 

16    recognized that “[t]his additional obligation carries with it significant expense—

17    rents,  insurance,  staff,  equipment  inter  alia—all  of  which  is  in  addition  to  the 

18    expense of the attorney’s out‐of‐state office, assuming she has one.”  Schoenefeld, 



                                                     3 
              
 1    748  F.3d  at  468.    Absent  a  controlling  state  decision  that  an  “office  for  the 

 2    transaction of law business,” § 470, meant something other than a bona fide office, 

 3    we concluded that, “as it stands, it appears that Section 470 discriminates against 

 4    nonresident attorneys with respect to their fundamental right to practice law in 

 5    the  state  and,  by  virtue  of  that  fact,  its  limitations  on  nonresident  attorneys 

 6    implicate the Privileges and Immunities Clause.”  Id. at 469.   

 7             New York argued to us, however, that the statute could be interpreted as 

 8    requiring  no  more  than  a  P.O.  box  or  designated  agent  for  service  of  process, 

 9    lessening the burden on nonresident attorneys considerably and making Section 

10    470 more likely to survive scrutiny.  Id.  While our own review of New York law 

11    indicated  that  a  designated  physical  office  space  was  required,  we  recognized 

12    that the question had not been spoken to by the New York Court of Appeals, and 

13    we  certified  to  that  court  the  question:  “Under  New  York  Judiciary  Law  §  470, 

14    which  mandates  that  a  nonresident  attorney  maintain  an  ‘office  for  the 

15    transaction of law business’ within the state of New York, what are the minimum 

16    requirements  necessary  to  satisfy  that  mandate?”    Id.  at  471.    In  doing  so,  we 

17    represented that the Court of Appeals’ answer would, “in all likelihood, dictate[] 

18    the  outcome  of  the  constitutional  privileges  and  immunities  analysis  we  have 



                                                   4 
              
 1    commenced  and  must  complete  as  we  decide  the  appeal  before  us.”    Id.    The 

 2    Court  of  Appeals  accepted  certification  and  graciously  took  time  away  from  its 

 3    own  busy  docket  to  unanimously  answer  that  §  470  required  the  nonresidents 

 4    maintain a physical office space.  Schoenefeld, 25 N.Y.3d at 26, 6 N.Y.S.3d at 223.  

 5    As we had suspected, maintaining an address or a designated agent for service 

 6    would not satisfy the requirements of Section 470.  See id. 

 7           The majority now disregards the New York Court of Appeals’ decision as 

 8    well as our own prior opinion which, together, constitute the law of the case.  See 

 9    DiLaura v. Power Auth. of State of N.Y., 982 F.2d 73, 76 (2d Cir. 1992) (noting that, 

10    absent an intervening change in controlling law, availability of new evidence, or 

11    the  need  to  correct  a  clear  error  or  manifest  injustice,  a  court’s  decision  upon  a 

12    rule of law “should continue to govern the same issues in subsequent stages in 

13    the  same  case”)  (internal  quotation  marks  omitted).    Those  decisions 

14    acknowledged  that  Section  470  discriminates  between  in‐state  and  out‐of‐state 

15    attorneys solely on the basis of their residency.  Under longstanding precedent, 

16    that  determination  disposes  of  the  initial  inquiry;  the  burden  then  shifts  to  the 

17    State to provide “sufficient justification for the discrimination.”  Crotty, 346 F.3d 

18    at  94.    Departing  from  these  precedents,  however,  the  majority  holds  that  the 



                                                     5 
              
 1    plaintiff  bears  the  initial  burden  of  “alleg[ing]  or  offer[ing]  some  proof  of  a 

 2    protectionist  purpose”  in  order  to  state  a  claim  under  the  Privileges  and 

 3    Immunities Clause.  Majority Op., ante at 15.  In the majority’s estimation, if the 

 4    plaintiff fails to allege a prima facie case of protectionist intent, her “Privileges and 

 5    Immunities claim fails, obviating the need for a tailoring inquiry.”  Majority Op., 

 6    ante at 15.    

 7             The majority bases its reasoning exclusively on its reading of the Supreme 

 8    Court’s  decision  in  McBurney  v.  Young,  133  S.  Ct.  1709  (2013).    As  the  majority 

 9    acknowledges,  that  decision did  not  state any  new  principle  of  law, but merely 

10    confirmed  that  the  Privileges  and  Immunities  Clause  forbids  laws  that  abridge 

11    the right to pursue a common calling only when those laws “were enacted for the 

12    protectionist purpose of burdening out‐of‐state citizens.”1  Id. at 1715.  McBurney 


                                                             

      1
            The  majority’s  application  of  McBurney,  which  was  decided  before  our  prior 
      opinion  in  this  case,  is  particularly  striking  given  that  we  did  not  rely  on 
      McBurney  to  uphold  the  constitutionality  of  Section  470  at  that  time.    See 
      Schoenefeld,  748  F.3d  at  469.    Instead,  in  apparent  contravention  of  New  York’s 
      constitutional requirements for certification, this Court certified a question to the 
      Court of Appeals that was not necessary to our decision.  Cf. Osterweil v. Bartlett, 
      706 F.3d 139, 142 (2d Cir. 2013) (stating that, prior to certifying a question to the 
      Court  of  Appeals,  this  Court  must  determine  “whether  the  certified  question  is 
      determinative of a claim before us” (internal quotation omitted)); Retail Software 
      Servs., Inc. v. Lashlee, 71 N.Y.2d 788, 790, 530 N.Y.S.2d 91, 92 (1988) (declining to 
                                                       6 
              
 1    did not disturb the traditional threshold inquiry and two‐step analysis in cases, 

 2    like  ours, where  the  challenged  law  is  one  that directly  regulates  legal  practice.  

 3    Rather,  while  acknowledging  that  the  Privileges  and  Immunities  Clause 

 4    “protects  the  right  of  citizens  to  ply  their  trade,  practice  their  occupation,  or 

 5    pursue a common calling,” id. (internal quotation marks omitted), the Court held 

 6    that  Virginia’s  distinction  between  state  citizens and  noncitizens  in  its  Freedom 

 7    of Information Act (“FOIA”) did not “abridge” a noncitizen’s right to pursue his 

 8    livelihood  “in  the  sense  prohibited  by  the  Privileges  and  Immunities  clause” 

 9    because  the  effects  on  his  real  estate  business,  which  involved  obtaining  state 

10    property records for his clients, were purely incidental.  Id.    

11           The majority’s reading that McBurney requires a plaintiff to allege, as part 

12    of  a  prima  facie  case,  that  the  law  was  specifically  enacted  for  a  protectionist 




                                                                                                                                                               

      answer certified question because it did not satisfy the requirement that it “may 
      be  determinative”  of  the  pending  action,  as  required  by  the  New  York 
      Constitution).  As we recognized in our prior opinion, “[t]he constitutionality of 
      [Section]  470  turns  on  the  interpretation  of  a  provision  of  the  statute  that 
      implicates  significant  New  York  state  interests  and  is  determinative  of  this 
      appeal.”   Schoenefeld, 748 F.3d at 467. 
                 
                                                 7 
              
1    purpose  misconstrues  McBurney’s  invocation  of  the  two‐step  analysis.2    As  an 

2    initial  matter,  the  Court  resolved  the  threshold  issue,  whether  a  fundamental 

3    right is implicated, by noting that the Privileges and Immunities Clause protects 

4    the  right  the  plaintiff  claimed  was  violated.3    See  id.  at  1715.    The  Court  then 

5    considered  whether  sufficient  justification  existed  for  the  discrimination4;  it 

6    determined  that  the  Virginia  FOIA,  as  a  mechanism  for  state  citizens  as  the 

                                                          

     2 Rather than unanimously altering the longstanding Privileges and Immunities 
     analysis  through  dicta  without  acknowledging  as  much  (or  generating  a  single 
     dissenting opinion), the better reading is that the McBurney decision adhered to 
     the traditional two‐step analysis.    
                
     3  The  Court,  by  contrast,  rejected  the  plaintiff’s  Privileges  and  Immunities 

     challenge  based  on  the  asserted  “right  to  access  public  information  on  equal 
     terms with citizens of the Commonwealth” at the threshold by determining that 
     the Clause did not “cover[] this broad right.”  McBurney, 133 S. Ct. at 1718–19. 
              
     4 The majority states that it is “not obvious” under McBurney whether the State’s 

     protectionist  purpose  is  properly  considered  at  the  first  or  second  step  of  the 
     inquiry,  noting  that  the  burden  shifts  to  the  defendants  at  the  second  step,  see, 
     e.g.,  Supreme  Court  of  Va.  v.  Friedman,  487  U.S.  at  67,  whereas  McBurney 
     emphasized  the  nonresident  plaintiff’s  failure  to  plead  or  allege  proof  that 
     Virginia’s FOIA was enacted with a protectionist purpose, see 133 S. Ct. at 1715–
     16.    Majority  Op.,  ante  at  16.    The  tension  the  majority  perceives  between 
     Friedman  and  McBurney,  however,  is  due  entirely  to  a  strained  reading  of 
     McBurney.    The  majority’s  “discriminatory  intent”  requirement,  in  any  event, 
     remains  novel  to  privileges  and  immunities  jurisprudence  whether  it  is  grafted 
     onto the first or second step of the inquiry.   
                  
              
                                                   8 
              
 1    holders of sovereign power to obtain an accounting from public officials, evinced 

 2    a “distinctly nonprotectionist aim.”  Id. at 1716.  Further, the statute’s distinction 

 3    between  Virginia  citizens  and  noncitizens  was  justified  because  it  “recognizes 

 4    that Virginia taxpayers foot the bill for the fixed costs underlying recordkeeping 

 5    in the Commonwealth.”  Id.  It was within this context that the Court explained 

 6    that  (1)  the  plaintiff  “does  not  allege—and  has  offered  no  proof—that  the 

 7    challenged  provision  of  the  Virginia  FOIA  was  enacted  in  order  to  provide  a 

 8    competitive  economic  advantage  for  Virginia  citizens,”  id.  at  1715,  and  (2)  the 

 9    statute’s  “effect  of  preventing  citizens  of  other  States  from  making  a  profit  by 

10    trading on information contained in state records” is merely “incidental.”  Id. at 

11    1716.    In  short,  the  Court’s  reasoning—that  the  plaintiff  failed  to  contradict  the 

12    State’s  showing  that  the  discrimination  against  noncitizens  was  justified—

13    conforms precisely to the traditional two‐step inquiry.    

14           McBurney  is  distinguishable  from  this  case  for  the  simple  reason  that  the 

15    Virginia  FOIA  is  not  an  economic  regulation,  nor  does  it  directly  regulate  the 

16    right to pursue a common calling.  Rather, the FOIA provides a mechanism for 

17    seeking political accountability, and its effects on the plaintiff’s profession—data 

18    gathering  for  profit—were  purely  “incidental.”    Id.    It  is  well‐established  that, 



                                                    9 
              
 1    “[w]hile  the  Clause  forbids  a  State  from  intentionally  giving  its  own  citizens  a 

 2    competitive  advantage  in  business  or  employment,  the  Clause  does  not  require 

 3    that  a  State  tailor  its  every  action  to  avoid  any  incidental  effect  on  out‐of‐state 

 4    tradesmen.”  Id.  Section 470, by contrast, directly regulates the legal profession 

 5    by  expressly  and  intentionally  placing  practice  requirements  on  nonresident 

 6    attorneys  like  Schoenefeld  that  it  does  not  place  on  resident  attorneys.    The 

 7    majority stretches McBurney’s “incidental” language far beyond the facts of that 

 8    case to support its conclusion that any regulation, even one that directly regulates 

 9    a “well settled . . . privilege protected by Article IV, § 2,” Barnard v. Thorstenn, 489 

10    U.S. 546, 553 (1989), will pass constitutional muster so long as its discrimination 

11    against nonresidents can be characterized as “incidental.”  Majority Op., ante at 

12    13–14.   

13           By requiring plaintiffs to allege a prima facie case of discriminatory intent, 

14    the  majority,  in  effect,  relieves  the  State  of  its  burden  to  provide  a  sufficient 

15    justification  for  laws  that  discriminate  against  nonresidents  with  regard  to 

16    fundamental  rights.    See  Crotty,  346  F.3d  at  95  (explaining  that  States  may  not 

17    “treat  residents  and  nonresidents  disparately  in  connection  with  the  pursuit  of 

18    commerce,  a  trade,  or  business  venture  where  that  disparate  treatment  is  not 



                                                    10 
              
 1    supported  by  a  sufficient  justification”).    Determining  whether  an  unacceptable 

 2    purpose, such as economic protectionism, underlies the challenged law is at the 

 3    core of the analysis engaged in after the threshold determination into whether a 

 4    right implicated by the Privileges and Immunities Clause has been abridged.  See 

 5    Piper, 470 U.S. at 284 (“The conclusion that [a State law] deprives nonresidents of 

 6    a protected privilege does not end our inquiry . . . The Clause does not preclude 

 7    discrimination against nonresidents where (i) there is a substantial reason for the 

 8    difference in treatment; and (ii) the discrimination practiced against nonresidents 

 9    bears  a  substantial  relationship  to  the  State’s  objective.”).    Examining  the 

10    government’s  proffered  reason  for  the  discrimination  and  determining  whether 

11    the  challenged  law,  as  enacted,  conforms  to  the  proffered  reason  is  the  method 

12    by which courts determine whether the proffered reason is genuine or merely a 

13    pretext  for  economic  protectionism.    Crotty,  346  F.3d  at  97  (“Part  and  parcel  to 

14    this analysis is determining whether [the State] ha[s] demonstrated a substantial 

15    factor unrelated to economic protectionism to justify the discrimination.”).  The 

16    majority’s  reasoning  would  reverse  this  burden‐shifting  test  by  requiring 

17    plaintiffs to show that a law was enacted for a protectionist purpose, rather than 




                                                   11 
              
 1    requiring  the  State  to  show  that  the  law  was  not  enacted  for  a  protectionist 

 2    purpose.   

 3           Tellingly, in support of this proposition the majority draws exclusively on 

 4    cases  addressing  challenges  under  the  Equal  Protection  Clause,  for  which 

 5    plaintiffs must plead discriminatory intent as part of a prima facie case.  Majority 

 6    Op.,  ante  at  13–14  (citing,  e.g.,  Ashcroft  v.  Iqbal,  556  U.S.  662,  682  (2009); 

 7    Washington  v.  Davis,  426  U.S.  229,  241  (1976)).    The  majority  has  not  cited,  nor 

 8    does  there  exist,  any  case  suggesting  that  the  requirement  to  allege 

 9    discriminatory  intent  as  part  of  a  prima  facie  case  under  the  Equal  Protection 

10    Clause  also  applies  to  Privileges  and  Immunities  claims.    Indeed,  Virginia  v. 

11    Friedman,  487  U.S.  59  (1988),  stands  for  the  opposite  proposition.    In  Friedman, 

12    Virginia argued that its residency requirement for admission to the State’s bar on 

13    motion did not implicate the Privileges and Immunities Clause on the basis that, 

14    because  nonresident  attorneys  could  seek  admission  by  taking  the  Virginia  bar 

15    exam, “the State cannot be said to have discriminated against nonresidents as a 

16    matter  of  fundamental  concern.”    Id.  at  65  (internal  quotation  marks  omitted).  

17    The  Supreme  Court  rejected  that  argument  as  “quite  inconsistent  with  our 

18    precedents,” stating that “the Clause is implicated whenever . . . a State does not 



                                                   12 
              
1    permit  qualified  nonresidents  to  practice  law  within  its  borders  on  terms  of 

2    substantial equality with its own residents.”  Id. at 65–66.  This language cannot 

3    be squared with a prima facie requirement that demands something more than a 

4    showing of disparate treatment on the face of the statute.5   

5           The  Equal  Protection  cases  cited  by  the  majority,  moreover,  are 

6    distinguishable  on  the  ground  that  the  challenged  policies  in  those  cases  were 

7    facially neutral but produced racially disparate effects.  See Iqbal, 556 U.S. at 682 

8    (holding  that  plaintiffs  failed  to  allege  that  detention  policy  that 

9    disproportionately  affected  Muslims  and  Arabs  was  motivated  by  a  racially 

                                                          

     5  By  comparing  this  case  with  Village  of  Arlington  Heights  v.  Metro.  Hous.  Dev. 
     Corp.,  429  U.S.  252  (1977),  the  majority  inadvertently  highlights  the  distinctions 
     between  the  burden‐shifting  tests  that  govern  Equal  Protection  and  Privileges 
     and  Immunities  claims.    Majority  Op.,  ante  at  16  n.6.    In  Village  of  Arlington 
     Heights,  an  Equal  Protection  case,  the  Court  explained  that  if  a  plaintiff 
     demonstrates  that  a  challenged  decision  was  “motivated  in  part  by  a  racially 
     discriminatory  purpose,”  then  the  burden  shifts  to  the  government  to  establish 
     that  the  “same  decision  would  have  resulted  even  had  the  impermissible 
     purpose  not  been  considered.”    Id.  at  270  n.21.    To  state  a  claim  under  the 
     Privileges and Immunities Clause, by contrast, a plaintiff must demonstrate that 
     “a  challenged  restriction  deprives  nonresidents  of  a  privilege  or  immunity 
     protected by this Clause,” Barnard, 489 U.S. at 552, in which case the restriction is 
     invalid  unless  “(i)  there  is  a  substantial  reason  for  the  difference  in  treatment; 
     and  (ii)  the  discrimination  practiced  against  nonresidents  bears  a  substantial 
     relationship to the State’s objective,” id.  The former inquiry requires a threshold 
     showing of discriminatory intent; the latter plainly does not.   
             
                                                             13 
             
 1    discriminatory  purpose);  Davis,  426  U.S.  at  244  (concluding  that  facially  neutral 

 2    employment  test  was  not  racially  discriminatory  simply  because  a  greater 

 3    proportion of African Americans fared poorly).  The plaintiffs were thus required 

 4    to  allege  facts  showing  that  an  otherwise‐neutral  policy  was  motivated  by  an 

 5    impermissible discriminatory purpose.  See Mt. Healthy City Sch. Dist. Bd. of Educ. 

 6    v.  Doyle,  429  U.S.  274,  283–84  (1977).    Section  470,  by  contrast,  draws  a  facial 

 7    distinction  between  residents  and  nonresidents  with  regard  to  the  privilege  of 

 8    practicing law; by its very terms, it imposes burdens on nonresidents that it does 

 9    not  impose  on  residents.    Because  the  statute,  on  its  face,  discriminates  against 

10    nonresidents, no other threshold showing of discriminatory intent is required.6      

11           In sum, Section 470 discriminates against nonresidents with respect to the 

12    practice  of  law,  a  fundamental  right  long  recognized  as  protected  under  the 

13    Privileges and Immunities Clause.  The majority recognizes as much, see Majority 

14    Op.,  ante  at  16–17,  but  erroneously  imposes  a  threshold  requirement  that  the 




                                                           

      6 Indeed, even a state regulation that “d[oes] not on its face draw any distinction 
      based on citizenship or residence” may implicate the Privileges and Immunities 
      Clause where “the practical effect of the provision [is] discriminatory.”  Hillside 
      Dairy Inc. v. Lyons, 539 U.S. 59, 67 (2003). 
                                                 14 
             
 1    plaintiff challenging the discrimination prove there is a protectionist intent above 

 2    and beyond the traditional analysis.   

 3                                                 II. 

 4           Plaintiff having established that a fundamental right has been implicated, 

 5    it is the State’s burden to provide a sufficient justification for the discrimination 

 6    by  demonstrating  that  “(i)  there  is  a  substantial  reason  for  the  difference  in 

 7    treatment;  and  (ii)  the  discrimination  practiced  against  nonresidents  bears  a 

 8    substantial  relationship  to  the  State’s  objective.”    Piper,  470  U.S.  at  284.    “In 

 9    deciding whether the degree of discrimination bears a sufficiently close relation 

10    to the reasons proffered by the State, the Court has considered whether, within 

11    the full panoply of legislative choices otherwise available to the State, there exist 

12    alternative  means  of  furthering  the  State’s  purpose  without  implicating 

13    constitutional concerns.”  Friedman, 487 U.S. at 66.     

14           The  State’s  proffered  justifications  for  the  in‐state  office  requirement—

15    effectuating  service  of  legal  papers,  facilitating  regulatory  oversight  of 

16    nonresident  attorneys’  fiduciary  obligations,  and  making  attorneys  more 

17    accessible to New York’s courts—are plainly not sufficient.  Regarding the issue 

18    of service, the Court of Appeals itself observed that, although “service on an out‐



                                                   15 
              
 1    of‐state  individual  presented  many  more  logistical  difficulties  in  1862,  when 

 2    [Section  470]  was  originally  enacted,”  today  there  are  “adequate  measures  in 

 3    place relating to service upon nonresident attorneys,” including the methods of 

 4    mail, overnight delivery, fax and (where permitted) email, as authorized by the 

 5    CPLR,  and  the  requirement  under  22  N.Y.C.R.R.  § 520.13(a)  that  nonresident 

 6    attorneys designate an in‐state clerk of court as their agent for service of process 

 7    in  order  to  be  admitted  in  New  York.    Schoenefeld,  25  N.Y.3d  at  28,  N.Y.S.3d  at 

 8    224–25.  Thus, not only do “there exist alternative means of furthering the State’s 

 9    purpose  without  implicating  constitutional  concerns,”  Friedman,  487  U.S.  at  66, 

10    but those means are already in place.7   

11           The  State’s  argument  that  an  in‐state  office  requirement  is  necessary  to 

12    regulate  the  behavior  of  nonresident  attorneys  fares  no  better.    The  Court  has 
                                                           

      7 As the majority notes, New Jersey has eliminated its physical office requirement 
      in  favor  of  various  other  less  onerous  conditions.    See  Majority  Op.,  ante  at  27 
      n.13.    Further,  the  New  York  City  Bar  permits  resident  attorneys  to  maintain  a 
      “virtual law office” in New York even if their practice is located primarily out of 
      state, a privilege that is not afforded to in‐state residents.  Assoc. of the Bar of the 
      City  of  New  York  Comm.  on  Prof.  Ethics,  Formal  Opinion  2014‐2:  Use  of  a 
      Virtual  Law  Office  by  New  York  Attorneys  (June  2014),  available  at 
      http://www.nycbar.org/ethics/ethics‐opinions‐local/2014opinions/2023‐formal‐
      opinion‐2014‐02.    That  such  accommodations  exist  solely  for  resident  attorneys 
      further  undermines  Section  470’s  nonprotectionist  rationale  and  demonstrates 
      the existence of less‐restrictive alternatives to the office requirement.     
              
                                                              16 
              
 1    long  rejected  similar  arguments  in  favor  of  a  residency  requirement  on  the 

 2    grounds  that  a  “nonresident  lawyer’s  professional  duty  and  interest  in  his 

 3    reputation should provide the same incentive to maintain high ethical standards 

 4    as  they  do  for  resident  lawyers,”  and  that  the  State,  in  any  event,  “has  the 

 5    authority to discipline all members of the bar, regardless of where they reside.”8  

 6    Piper,  470  U.S.  at  286.    Similarly,  the  Supreme  Court  has  rejected  the  argument 

 7    that  an  in‐state  office  requirement  is  necessary  to  ensure  the  availability  of 

 8    attorneys for court proceedings as “unnecessary and irrational.”  Frazier v. Heebe, 

 9    482  U.S.  641,  649  (1987).9    The  Court  noted  that  resident  lawyers  may  still 

10    maintain  their  office  outside  of  the  state,  thus  making  themselves  equally 

11    unavailable to the courts, and that “there is no link between residency within a 


                                                           

      8 The Supreme Court’s decision in Friedman is not to the contrary.  The Court did 
      not  hold,  as  the  majority  asserts,  Majority  Op.,  ante  at  28,  that  an  office 
      requirement  would  provide  a  “nonprotectionist  alternative”  to  a  residency 
      requirement.    Rather,  in  holding  unconstitutional  Virginia’s  residency 
      requirement for admission on motion, the Court noted in dicta, without deciding 
      the constitutionality of that alternative means, that an office requirement would 
      be less restrictive.  487 U.S. at 70.   
                   
      9  The  Court’s  holding  was  pursuant  to  its  supervisory  authority  over  the  lower 

      federal  courts  rather  than  the  Privileges  and  Immunities  Clause,  see  id.,  but  its 
      reasoning is equally applicable here. 
               
                                                  17 
               
 1    State  and  proximity  to  a  courthouse.”10    Id.  at  650;  see  also  Barnard,  489  U.S.  at 

 2    553–54  (holding  with  respect  to  challenge  under  Privileges  and  Immunities 

 3    Clause  that  unreliable  airline  and  telephone  service  of  Virgin  Islands  did  not 

 4    support a substantial justification for attorney residency requirement).   

 5           The  majority,  moreover,  has  not  engaged  in  a  meaningful  analysis  of  the 

 6    sufficiency  of  the  State’s  proffered  justifications,  underscoring  the  extent  of  its 

 7    departure  from  the  established  two‐step  inquiry  under  the  Privileges  and 

 8    Immunities  Clause.    Instead,  the  majority  concludes  that  Schoenefeld’s  claim 

 9    must fail at the threshold because, in its view, she has failed to prove that Section 

10    470 was enacted for a protectionist purpose.  Even if such a prima facie showing is 

11    required,  Schoenefeld  has  made  one  out  based  on  the  plain  text  and  history  of 

12    Section 470.   

13           It is undisputed that, at the time Section 470 was enacted, it was part of a 

14    larger  statutory  scheme  designed  to  prohibit  nonresident  attorneys  from 


                                                           

      10  For  example,  an  attorney  practicing  in  Princeton,  New  Jersey  would  be  far 
      more  accessible  to  New  York  City  courts  than  an  attorney  located  in  Buffalo, 
      New York.  With respect to attorneys who reside a great distance from the State, 
      the Court in Piper suggested that they could be required to retain a local attorney 
      for  the  duration  of  court  proceedings  and  to  be  available  to  the  court  on  short 
      notice.  Piper, 470 U.S. at 287.   
                                                  18 
               
 1    practicing in New York.  See Richardson v. Brooklyn City & N.R. Co., 22 How. Pr. 

 2    368, 370 (N.Y. Sup. Ct. Feb. 1, 1862) (noting that the court “ha[d] always required 

 3    that  an  attorney  should  reside  within  the  state”).    Chapter  43,  the  earliest 

 4    predecessor  to  Section  470,  provided  a  less  burdensome,  but  still  burdensome, 

 5    exception  to  the  overall  residency  requirement  as  an  accommodation  to 

 6    commuters  in  adjacent  states.    Rosenberg  v.  Johns‐Manville  Sales  Corp.,  416 

 7    N.Y.S.2d  708,  710  (Sup.  Ct.  1979)  (explaining  with  respect  to  Section  470  that 

 8    “[t]he requirement of residence, as a condition to the continued right to practice, 

 9    appears to have been ameliorated for attorneys who reside in an adjacent State, 

10    but  only  upon  condition  they  maintain  an  office  for  the  practice  of  law  in  this 

11    State”); see also Brennan, Repeal Judiciary Law § 470, 62 N.Y.S.B.J. 20, 21 (Jan. 1990) 

12    (“The primary purpose of chapter 43 was to carve out an exception to the general 

13    rule  that  an  attorney  could  not  practice  in  the  New  York  State  courts  unless  he 

14    was  a  resident  of  New  York  State.”).    The  majority  contends  that  this  statutory 

15    context is irrelevant because Schoenefeld has not been burdened by the general 

16    ban  on  nonresident  attorneys,  which  was  invalidated  under  the  Privileges  and 

17    Immunities  Clause  in  1979.   See  Majority  Op., ante  at  20  (citing  In  re Gordon, 48 

18    N.Y.2d 266 (1979)).  That a discriminatory and burdensome requirement can be 



                                                   19 
              
 1    stylized  as  an  “exception”  to  an  even  more  discriminatory  and  burdensome 

 2    requirement,  however,  does  not  render  it  nondiscriminatory  or  render 

 3    implausible a threshold inference of discriminatory purpose.11   

 4           The  majority  further  reasons  that  because  the  office  requirement,  like  the 

 5    general  ban  on  nonresident attorneys,  was  enacted  in  part  to  ensure  an  in‐state 

 6    place  of  service,  see  Richardson,  22  How.  Pr.  at  370,  it  does  not  exhibit  a 

 7    protectionist  purpose.    Majority  Op.,  ante  at  18–19.    This  gets  it  backward, 

 8    however,  for  it  is  the  State’s  burden  to  prove  that  service  of  process  is  a 

 9    substantial  interest  justifying  the  restriction,  not  Schoenefeld’s  burden  to  prove 

10    that  service  of  process  was  not  a  motivating  concern  for  the  statute.    If  the 

11    majority’s  rationale  were  sufficient,  then  any  restriction  based  on  residency,  no 

                                                           

      11  The  legislature’s  failure  to  amend  or  repeal  Section  470  after  New  York’s 
      residency requirement was held unconstitutional, see Gordon, 48 N.Y.2d 266, 422 
      N.Y.S.2d  641,  compounds,  not  alleviates,  the  constitutional  problem,  as  the 
      Gordon  decision  put  the  legislature  on  notice  that  the  restrictions  it  placed  on 
      nonresident  attorneys  could  be  constitutionally  problematic.    Indeed,  following 
      Gordon,  members  of  the  legislature  attempted,  albeit  unsuccessfully,  to  amend 
      Section 470 to permit nonresidents to practice in New York without an office so 
      long as they did not appear as the attorney of record.  See J.A. 130–32.  Regardless 
      of  whether  that  amendment  would  have  effectively  resolved  the  constitutional 
      issue,  its  proponents  were  compelled  by  the  conclusion  that  “Gordon  and 
      Piper . . . command elimination  of  residency  requirements  as  a  condition  upon 
      the right to practice law.”  J.A. 132.  
              
                                                              20 
              
 1    matter how onerous, would pass constitutional muster so long as the State could 

 2    point  to  a  nonprotectionist  purpose  for  the  restriction.    Were  this  the  test,  then 

 3    there  would  have  been  no  basis  on  which  to  invalidate  in‐state  residency 

 4    requirements for attorneys under the Privileges and Immunities Clause.  See, e.g., 

 5    Friedman,  487  U.S.  at  68  (rejecting  as  insufficient  State’s  reasons  for  requiring 

 6    residency  of  attorneys  seeking  admission  on  motion,  including  ensuring  that 

 7    those  applicants  “have  the  same  commitment  to  service  and  familiarity  with 

 8    Virginia  law  that  is  possessed  by  applicants  securing  admission  upon 

 9    examination” and facilitating the full‐time practice of law); Piper, 470 U.S. at 285 

10    (rejecting State’s argument that nonresident attorneys “would be less likely (i) to 

11    become,  and  remain,  familiar  with  local  rules  and  procedures;  (ii)  to  behave 

12    ethically;  (iii)  to  be  available  for  court  proceedings;  and  (iv)  to  do  pro  bono  and 

13    other volunteer work in the State”); accord Gordon, 48 N.Y.2d at 274, 422 N.Y.S.2d 

14    at  646  (holding  that  State’s  justification  for  residency  requirement,  the 

15    “observ[ation]  and  evaluat[ion]  [of]  the  applicant’s  character,”  was  insufficient 

16    due to “alternatives which are less restrictive than denial of admission to practice 

17    which would further this interest”).12   

                                                              

      12     In  none  of  the  above  cases,  moreover,  did  the  courts  dissect  the  legislative 
                                                     21 
                   
 1           Finally, the majority concludes that the burdensome effects of Section 470 

 2    on  nonresident  attorneys  are  not  actually  discriminatory  because,  by  ensuring 

 3    that every attorney that practices in New York has a “physical premises” in the 

 4    State, the office requirement serves “to place resident and nonresident attorneys 

 5    on an equal footing, not to favor the former over the latter.”  Majority Op., ante at 

 6    23.  Thus, the majority faults Schoenefeld’s supposed failure to demonstrate that 

 7    Section 470 poses an “undu[e] burden,” Majority Op., ante at 24, because she did 

 8    not provide evidence to show that significant numbers of New York attorneys in 

 9    fact  practice  from  their  homes  rather  than  from  offices  or  that  a  nonresident’s 

10    burden of maintaining an office in New York is greater than a resident’s burden 

11    of  maintaining  a  home  in  New  York.    As  a  factual  matter,  the  majority’s 

12    conclusion that the law poses no undue burden on nonresident attorneys directly 

13    conflicts  with  our  findings  earlier  in  this  case.    See  Schoenefeld,  748  F.3d  at  468 

14    (“This additional obligation [on nonresident attorneys] carries with it significant 


                                                                                                                                                               

      history of the pertinent restrictions in order to discern a possible nonprotectionist 
      purpose, as the majority does in this case.  Rather, upon finding that the State’s 
      restrictions were discriminatory, the State was required in those cases to explain 
      why, at that time, the restrictions were justified.  Cf. McBurney, 133 S. Ct. at 1715–
      16  (examining  plain  text  of  Virginia  statute  to  determine  whether  distinction 
      between residents and nonresidents had a protectionist aim).     
                                                 22 
              
 1    expense—rents, insurance, staff, equipment inter alia—all of which is in addition 

 2    to  the  expense  of  the  attorney’s  out‐of‐state  office,  assuming  she  has  one.”).13  

 3    More  importantly,  these  imagined  burdens  lose  sight  of  the  governing  legal 

 4    standard: “whether the State has burdened the right to practice law, a privilege 

 5    protected  by  the  Privileges  and  Immunities  Clause,  by  discriminating  among 

 6    otherwise  equally  qualified  applicants  solely  on  the  basis  of  citizenship  or 

 7    residency.”  Friedman, 487 U.S. at 66–67.  Though the Clause “does not promise 

 8    nonresidents that it will be as easy for [them] as for residents to comply with a 

 9    state’s  law,”  Schoenefeld,  748  F.3d  at  467  (internal  quotation  omitted),  a 

10    “wholesale  bar  has  never  been  required  to  implicate  the  [Clause],”  Crotty,  346 

11    F.3d at 95.  Here, it is enough that Section 470 substantially burdens nonresident 

12    attorneys by requiring them, and only them, to maintain separate office premises 

13    within the State.           




                                                           

           Although  the  majority  brushes  aside  these  findings  as  “dicta,”  Majority  Op., 
      13

      ante at 23 n.11, the significant burden on nonresidents of maintaining an in‐state 
      office was central to our determination that Section 470, if interpreted to impose 
      an in‐state office requirement, “discriminates against nonresident attorneys with 
      respect  to  their  fundamental  right  to  practice  law  in  the  state  and,  by  virtue  of 
      that  fact,  its  limitations  on  non‐resident  attorneys  implicate  the  Privileges  and 
      Immunities Clause.”  Schoenefeld, 748 F.3d at 469.  
                                                   23 
               
 1           The majority asserts that Section 470 places all attorneys on equal footing 

 2    because the statute is, in effect, no different from a law that requires all attorneys 

 3    to maintain a “physical presence” in New York.  See Majority Op., ante at 25.  But 

 4    unlike  the  statutes  upheld  as  constitutional  in  Kleinsmith  v.  Shurtleff,  571  F.3d 

 5    1033, 1044–45 (10th Cir. 2009) and Tolchin v. Supreme Court of N.J., 111 F.3d 1099, 

 6    1107–08  (3d  Cir.  1997),  which  require  all  attorneys  to  maintain  a  physical 

 7    presence  within  the  State,  Section  470  explicitly  draws  a  distinction  based  on 

 8    residency.    This  case  is  thus  analogous  to  Piper  and  Friedman,  where  states’ 

 9    restrictions on legal practice that applied only to nonresidents were invalidated 

10    under the Privileges and Immunities Clause.  Friedman, 487 U.S. at 70; Piper, 470 

11    U.S.  at  288.    The  Supreme  Court,  moreover,  has  long  rejected  the  notion  that  a 

12    State’s  authority  to  pass  a  facially  neutral  law  also  empowers  it  to  pass  a 

13    discriminatory law.  Friedman, 487 U.S. at 66–67 (“A state’s abstract authority to 

14    require from resident and nonresident alike that which it has chosen to demand 

15    from  the  nonresident  alone  has  never  been  held  to  shield  the  discriminatory 

16    distinction from the reach of the Privileges and Immunities Clause.”).  That New 

17    York could enact some other law that does not distinguish between residents and 

18    nonresidents is entirely inapposite to the question before us now.   



                                                  24 
              
1                                                 III. 

2           The  State  of  New  York  has  chosen  to  discriminate  against  nonresident 

3    attorneys with regard to their right to pursue a common calling, and it has failed 

4    to  provide  a  substantial  justification  for  that  discrimination.    In  holding  to  the 

5    contrary,  the  majority  unnecessarily  disturbs  longstanding  Privileges  and 

6    Immunities       jurisprudence       and     denies     nonresident       attorneys     their 

7    constitutionally‐protected right to practice law “on terms of substantial equality” 

8    with  residents  of  New  York.    Piper,  470  U.S.  at  280.    For  these  reasons,  I 

9    respectfully dissent.   




                                                  25